FILED
                                                              Jul 06 2020, 2:15 pm

                                                                   CLERK
                                                              Indiana Supreme Court
                                                                 Court of Appeals
                                                                   and Tax Court


                         IN THE

 Indiana Supreme Court
           Supreme Court Case No. 20S-CR-451

              Brittany Nicole Mullins,
                    Appellant-Defendant,

                             –v–

                   State of Indiana,
                      Appellee-Plaintiff.


                     Decided: July 6, 2020

         Appeal from the Tippecanoe Superior Court
        Nos. 79D02-1808-F4-34 and 79D02-1904-F2-18
            The Honorable Steven P. Meyer, Judge

  On Petition to Transfer from the Indiana Court of Appeals
                       No. 19A-CR-1993



                     Per Curiam Opinion
Chief Justice Rush and Justices David, Massa, and Goff concur.
Justice Slaughter dissents, believing transfer should be denied.
Per Curiam.

   Though the trial court did not abuse its discretion when sentencing
Brittany Mullins for her drug-related offenses, we exercise our
constitutional authority to revise her aggregate sentence down to 18 years.

  Over two weeks in August 2018, undercover law enforcement
conducted four controlled buys of methamphetamine from Mullins and
another individual. During a traffic stop eight days later, police found
meth and drug paraphernalia in Mullins’s possession. Mullins readily
admitted that the drugs were hers and that she was dealing.

   Mullins pleaded guilty to one count of Level 2 felony conspiracy to deal
meth and two counts of Level 2 felony dealing meth in the controlled buys
case, 79D02-1904-F2-18, and one count of Level 4 felony dealing meth in
the traffic stop case, 79D02-1808-F4-34. The open plea left the length of the
sentences and whether they would be served concurrently or
consecutively to the discretion of the trial court.

  Mullins was sentenced in both cases after a joint sentencing hearing.
For the controlled buys, Mullins was sentenced to 18 years—16 years
executed and 2 years suspended—on each of the three counts, with the
sentences run concurrently. For the count resulting from the traffic stop,
Mullins was sentenced to 6½ years—4 years executed and 2½ years
suspended—ordered consecutive to her other sentences, for an aggregate
of 24½ years.

     We agree with the Court of Appeals that the trial court did not abuse
its discretion when sentencing Mullins. But even when there is no abuse of
discretion, Article 7, Section 4 of the Indiana Constitution authorizes us to
review and revise criminal sentences. Livingston v. State, 113 N.E.3d 611,
613–14 (Ind. 2018). We have implemented this authority through
Appellate Rule 7(B), which allows for revision when a sentence is
“inappropriate in light of the nature of the offense and the character of the
offender.” We reserve 7(B) authority for exceptional cases, and its exercise
“boils down to our collective sense of what is appropriate.” Faith v. State,
131 N.E.3d 158, 160 (Ind. 2019) (quoting Taylor v. State, 86 N.E.3d 157, 165
(Ind. 2017)).



Indiana Supreme Court | Case No. 20S-CR-451 | July 6, 2020           Page 2 of 3
   Here, Mullins was relatively young—21 years old when she was
arrested for these crimes. Mullins’s childhood was difficult. She was
exposed to a culture of drug use and dealing at a young age and began
using illegal drugs at 14, when a relative forcibly injected her with heroin.
Mullins was also physically and sexually abused from a very young age.
At 17, she spent a short time in a treatment center for mental health,
substance abuse, and addiction issues.

   Mullins married at 18. Shortly thereafter, she and her husband became
homeless, often staying temporarily with acquaintances from the drug
scene. During that time, she continued to be the victim of physical and
sexual abuse. Mullins has been diagnosed with significant mental health
issues that have gone largely untreated. Mullins’s criminal history is not
violent and includes two previous drug-possession convictions and an
outstanding warrant for auto theft from early 2016.

   In Mullins’s circumstances, her 24½-year aggregate sentence is
inappropriate. Accordingly, we order that Mullins’s 6½-year sentence in
case 79D02-1808-F4-34 be served concurrent with her sentences in case
79D02-1904-F2-18 for an aggregate sentence of 18 years. We remand to the
trial court to issue a revised sentencing order consistent with this opinion.


Rush, C.J., and David, Massa, and Goff, JJ., concur.
Slaughter, J., dissents, believing transfer should be denied.


ATTORNEY FOR APPELLANT
Brian A. Karle
Ball Eggleston, PC
Lafayette, Indiana

ATTORNEYS FOR APPELLEE
Curtis T. Hill, Jr.
Attorney General of Indiana

Marjorie Lawyer-Smith
Deputy Attorney General
Indianapolis, Indiana




Indiana Supreme Court | Case No. 20S-CR-451 | July 6, 2020           Page 3 of 3